Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the RCE filed on October 20, 2021. Claims 1-30 and 39 were canceled. Claims 31-38 and 40-50 are presented in the application for examination. Due to newly discovered reference(s) to U.S. Patent No. 10,511,535 to Huang, the below rejection is based on the newly cited reference(s) as follow.
	
Information Disclosure Statement
3. 	The information disclosure statement filed 10/20/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 31-38 and 40-50 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 10,511,535; hereinafter refer as ‘Huang’)
	
	- In regard to claim 31, Huang discloses the method for use by an apparatus which is able to communicate based on at least two communication methods (for example see Data transmission control node, e.g. ‘apparatus’, in fig. 2; col. 10, lines 15-31, 47-52; wherein transmission on different type of networks’ connections/links, e.g. LTE and Wi-Fi, are the at least two communication method), wherein each communication method is configured to communicate with access networks by using at least one subflow (for example see fig. 2; col. 10, lines 15-31, 47-52: ‘TCP subflow’; and wherein e-NodeB and AP/AC are access network side node), which comprises 
for example see fig. 2; col. 10, lines 31-34; col. 25, lines 1-8; col. 25, line 66 through col. 26, line 7), the information comprising measurement reporting event triggers configured previously by the access networks (for example see col. 10, lines 31-41; steps S1107, S1108 in fig. 11); 
providing the information to a subflow control entity of the apparatus (for example see fig. 3; col. 14, lines 16-20; col. 20, lines 50-57; col. 22, lines 52-57; wherein the Information management unit 304 or processing unit are the ‘subflow control entity’ of the data transmission control node 301 for executing the designed function(s) based on the received notification message, e.g. the providing information); 
based on the information, evaluating by the subflow control entity whether a change will occur in the at least one of the subflows (for example see col. 10, lines 37-46; col. 14, lines 16-20; col. 14, line 64 through col. 15, line 11; wherein the ‘change’ is provided by the notification message as disclosed in col. 15, line 58 through col. 16, line 10; col. 35, lines 6-10); 
in case the change is evaluated to occur in the at least one of the subflows, evaluating by the subflow control entity when the change will occur (for example see col. 10, lines 37-46; col. 14, lines 16-20; col. 14, line 64 through col. 15, line 11; col. 35, lines 6-10); 
evaluating by the subflow control entity whether the change evaluated to occur impacts a specific requirement of delivering packets by using the at least one of the subflows (for example see Abstract; col. 12, line 39 through col. 13, line 11; col. 29, lines 1-6); and 
in case the change is evaluated to impact the specific requirement, changing usage of the subflows for delivering packets (for example see Abstract; col. 12, line 39 through col. 13, line 11; col. 14, lines 6-15; col. 29, lines 1-6).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based on the notification message received from receiving unit 303; therefore, it is obvious that Information management unit 304/processing unit 301 are ‘at higher layer’ than receiving unit, e.g. lower layer or physical layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to define the information management unit/processing unit of Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41.

	- Regarding claims 40 and 41, it recites for non-transitory computer-readable medium and apparatus having limitations mirrored method steps of claim 1, respectively. Therefore, they are rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed in figs. 3, 6; and in the respective portions of the specification.

	- In regard to claims 32-33 and 42-43, in addition to features recited in base claims (see rationales discussed above), Huang further discloses for wherein the at least two communication methods comprise at least one of a terrestrial radio communication, a satellite radio communication, and a fixed access communication (for example see fig. 2; col. 8, line 51 through col. 9, line 10; col. 32, lines 41-44).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based on the notification message received from receiving unit 303; therefore, it is obvious that Information management unit 304/processing unit 301 are ‘at higher layer’ than receiving unit, e.g. lower layer or physical layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to define the information management unit/processing unit of Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41.

	- Regarding claim 34, in addition to features recited in base claims (see rationales discussed above), Huang further discloses for wherein the information comprises radio mobility level information (for example see col. 12, lines 6-14; col. 14, lines 28-33; col. 25, lines 15-22: measurement report for signal quality based on user position).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based on the notification message received from receiving unit 303; therefore, it is obvious that Information management unit 304/processing unit 301 are ‘at higher layer’ than receiving unit, e.g. lower layer or physical layer.
Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41. 

- In regard to claim 35-36, in addition to features recited in base claim (see rationales discussed above), Huang further discloses for reconfiguration of a radio link (for example see col. 10, lines 4-9; col. 16, lines 1-10; col. 18, lines 6-11 and therein after: ‘delete/update notification message’; wherein ‘reconfiguration’ of radio link is obvious required for communicating on deleting/updating address/use priority or different information content, for example adjustment policy as disclosed in S902-903 of fig. 9); which comprises a handover (for example see col. 10, lines 4-9; col. 16, lines 1-10; col. 18, lines 6-11 and therein after: ‘delete/update notification message’; wherein ‘handover’ or handover is well known in the art of mobile system/technologies, which based on user position and obvious on deleting/updating/adding address as disclosed in col. 17, line 24 through col. 18, line 5).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based on the notification message received from receiving unit 303; therefore, it is obvious that Information management unit 304/processing unit 301 are ‘at higher layer’ than receiving unit, e.g. lower layer or physical layer.
Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41.

- Regarding claims 37-38, in addition to features recited in base claim (see rationales discussed above), Huang further discloses for wherein the certain real-time requirements comprise at least one or more of delay requirements and reliability requirements (for example see col. 14, lines 1-15).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based on the notification message received from receiving unit 303; therefore, it is obvious that Information management unit 304/processing unit 301 are ‘at higher layer’ than receiving unit, e.g. lower layer or physical layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to define the information management unit/processing unit of Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41.

Huang further discloses for offsets according to its measurement reporting event triggers configured previously by the access networks and configuring to provide a subset out of the measurement reporting event triggers and/or the offsets of the measurement reporting event triggers to the subflow control entity (for example see col. 2, lines 54-59; fig. 11; col. 25, lines 30-41; wherein measurement report with different manner, e.g. ‘subset’; and wherein scheduler/time delay, e.g. ‘offset’, is disclosed in col. 13, line 62 through col. 14, line 15; claims 1, 8, 16).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based on the notification message received from receiving unit 303; therefore, it is obvious that Information management unit 304/processing unit 301 are ‘at higher layer’ than receiving unit, e.g. lower layer or physical layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to define the information management unit/processing unit of Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41.
 
	- Regarding claim 46, in addition to features recited in base claim (see rationales discussed above), Huang further discloses for wherein changing usage of the subflows comprises at least one of 

enabling a subflow of the subflows that is different from the subflow evaluated to undergo change; 
shifting to a subflow of the subflows that is different from the subflow evaluated to undergo change; 
changing order of packets to be delivered by using the at least one subflow; and 
changing order of packets to be delivered by using the at least one subflow by sending packets of low priority out of the packets to be delivered over a subflow of the subflows that is evaluated to be worst (for example see col. 18, lines 6-11; col. 23, lines 10-34; col. 27, lines 27-31; col. 35, lines 8-10; col. 37, lines 27-50).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based on the notification message received from receiving unit 303; therefore, it is obvious that Information management unit 304/processing unit 301 are ‘at higher layer’ than receiving unit, e.g. lower layer or physical layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to define the information management unit/processing unit of Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41.

Huang further discloses for matching the information with commands issued by the access networks; and using results of the matching (for example see col. 3, lines 13-22; col. 20, lines 30-57 and thereinafter with following operations; S1004 in fig. 10; col. 35, lines 33-36).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based on the notification message received from receiving unit 303; therefore, it is obvious that Information management unit 304/processing unit 301 are ‘at higher layer’ than receiving unit, e.g. lower layer or physical layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to define the information management unit/processing unit of Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41.

- Regarding claim 48, in addition to features recited in base claim (see rationales discussed above), Huang further discloses for providing information on the change evaluated to occur to the access networks (for example see step S903 in fig. 9; S1106 in fig. 11).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to define the information management unit/processing unit of Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41. 

- In regard to claim 49, in addition to features recited in base claim (see rationales discussed above), Huang further discloses for communicating information on the subflows and evaluated change from the subflow control entity to a higher layer management system (for example see steps S1102 to S1105, and S1108 in fig. 11; col. 10, lines 37-46; col. 14, lines 16-20; col. 14, line 64 through col. 15, line 11; wherein the ‘change’ is provided by the notification message as disclosed in col. 15, line 58 through col. 16, line 10; col. 35, lines 6-10); and changing usage of the subflows for delivering packets based on instructions (for example see Abstract; step S1106-S1107 in fig. 11; col. 12, line 39 through col. 13, line 11; col. 14, lines 6-15; col. 29, lines 1-6).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based on the notification message received from receiving unit 303; therefore, it is obvious that 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to define the information management unit/processing unit of Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41.

- Regarding claim 50, in addition to features recited in base claim (see rationales discussed above), Huang further discloses for Internet of things ‘IoT’ device and the modems are part of the IoT device or are attached to the IoT device. Though, Huang does not explicitly disclose for ‘IoT’ and modem; however, such lacking limitations, e.g. IoT device and modem are well known in the art of telecommunication; and wherein the Huang’s described apparatuses and systems can be combined or integrated with other systems technologies and communication may be implemented through different connection interfaces, as specified in col. 39, lines 42-60. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include IoT device and modem in the Huang’s described apparatuses and systems to communicate with, would seem to be a matter of system/programmer’s designed choice(s).
Huang does not explicitly disclose for “at a higher layer” of subflow control entity, e.g. Information management unit 304/processing unit 301, of the apparatus; however, since the information management unit/processing unit receives/processes the designed function(s) based on the notification message received from receiving unit 303; therefore, it is obvious that 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to define the information management unit/processing unit of Huang as ‘at higher layer’ in comparing with receiving unit, to clarify the ordering sequence of function/module on processing designed function/module, as defined by software/module or unit/component disclosed in col. 39, lines 6-41. 

6. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu; Jing (U.S. 9,392,519), Teyeb et al. (U.S. 9,871,723), Schliwa-Bertling et al. (U.S. 10,143,001), Zee et al. (U.S. 10,306,692) and Huang et al. (U.S. 10,362,496) are all cited to show system/devices and methods for managing the multipath communication in telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


November 13, 2021